Citation Nr: 1130362	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-04 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for sacro-illiac and thoracic spine dysfunction with degenerative arthritis. 

2.  Entitlement to a rating higher than 10 percent for hemorrhoids. 

3.  Entitlement to a rating higher than 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  In the course of his testimony, the Veteran indicated he had recently received medical treatment and examinations for his hemorrhoids and hypertension.  So, following the hearing, the Board held the record open to allow him time to obtain and submit these additional records, which he did in June 2011.  He also waived his right to have the RO initially consider these additional records.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Because of these additional records, however, these claims for higher ratings for the hemorrhoids and hypertension require further development before being decided.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, rather than immediately adjudicating them.

On the other hand, the Board is dismissing the claim for a higher rating for the sacro-illiac and thoracic spine dysfunction with degenerative arthritis because the Veteran withdrew this claim at the outset of his hearing.  He also submitted a written statement after the hearing reiterating the withdrawal of this claim.



FINDING OF FACT

At the outset of his April 2011 videoconference hearing, the Veteran withdrew his appeal for a rating higher than 20 percent for his sacro-illiac and thoracic spine dysfunction with degenerative arthritis; and immediately after the hearing, he submitted a signed VA Form 21-4138 reiterating the withdrawal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal requesting a rating higher than 20 percent for his sacro-illiac and thoracic spine dysfunction with degenerative arthritis. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during and immediately after his April 2011 videoconference hearing, so both verbally and in writing, the Veteran withdrew his appeal for a rating higher than 20 percent for his sacro-illiac and thoracic spine dysfunction with degenerative arthritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.



ORDER

The appeal of the claim for a rating higher than 20 percent for the sacro-illiac and thoracic spine dysfunction with degenerative arthritis is dismissed.


REMAND

The Veteran has not had a VA compensation examination for his hemorrhoid and hypertension disabilities since May 2009, more than 2 years ago.  And while more recently testifying under oath during his April 2011 videoconference hearing, he indicated he had been seen just 3 weeks earlier for blood in his stool and that, after being referred to a gastro clinic, was told that his hemorrhoids were causing this bleeding.  He indicated that he had treated this disability with a topical cream and by dieting.  In still other testimony during his hearing, he indicated that his blood pressure had been slightly elevated when last measured (130/93), and that he is taking a number of medications, including to control his hypertension.  He also, as mentioned, submitted additional records after his hearing - in June 2011, concerning this more recent evaluation and treatment for these disabilities at issue.

The Veteran therefore needs to be reexamined to reassess the severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's hemorrhoid and hypertension disabilities.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  The examiner must address all applicable rating criteria contained in Diagnostic Code 7336 for the hemorrhoids and 7101 for the hypertension.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


